Citation Nr: 0728596	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-24 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant currently has a period of unrecognized service 
from September 1968 to September 1969.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) has preliminarily 
reviewed the record in this case and notes that an initial 
request for the appellant's DD Form 214 and other records 
regarding the facts and circumstances surrounding the 
appellant's other than honorable (OTH) discharge was made in 
June 1976.  In response, the National Personnel Records 
Center (NPRC) advised that the records needed to answer this 
inquiry were charged out to the Clemency Board on April 17, 
1975, and had not yet been returned to the appellant's file.  
NPRC further indicated that it had flagged the records and 
would reply when they were returned to the file.  There is no 
indication in the claims file that NPRC ever provided the 
promised records or provided any additional response to the 
RO's initial inquiry.  

Thereafter, although the record does reflect a March 1979 
request for records, this request was limited to a copy of 
the Second Discharge Review Decision by the Decision Review 
Board, and copies of these records are contained within the 
claims folder.  There are also two November 2003 requests for 
information, one of which relates only to medical/dental 
records.  While a second request on the same date does refer 
to records regarding the reason for separation, there is no 
indication that NPRC ever responded to this request.  In 
addition, this request did not ask for the appellant's 
original DD Form 214 and other records regarding the facts 
and circumstances surrounding the appellant's OTH discharge. 

Consequently, since VA is obligated to make as many requests 
as necessary to obtain relevant records from a Federal 
department or agency for an individual seeking to reopen a 
finally decided claim (38 C.F.R. § 3.159 (c) (2006)), the 
Board finds that it has no alternative but to remand this 
matter so that additional efforts can be made to obtain the 
appellant's personnel records from NPRC, including his 
original DD Form 214, and other records regarding the facts 
and circumstances surrounding the appellant's OTH discharge.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to contact the National Personnel 
Records Center (NPRC) for the purpose 
of obtaining the appellant's personnel 
records, including his original DD Form 
214, and other records regarding the 
facts and circumstances surrounding the 
appellant's OTH discharge.  The RO is 
to make as many requests as are 
necessary to obtain these records, and 
will end its efforts only if it is 
concluded that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.  
Cases in which it may be concluded that 
no further efforts are required include 
those in which the Federal department 
or agency advises that the requested 
records do not exist or that the 
custodian does not have them.  

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be readjudicated.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



